PER CURIAM.
On appeal from summary denial of a motion for postconviction relief under Florida Rule of Criminal Procedure 3.850, we affirm with respect to nine claims. On the authority of Wilson v. State, 647 So.2d 185 (Fla. 1st DCA 1994) and Gill v. State, 632 So.2d 660 (Fla. 2d DCA 1994), however, we reverse for further proceedings on appellant’s claim that he would have been acquitted if his lawyer had not prevented his testimony. See Fla. R.App.P. 9.140(g). On remand, appellant is also entitled to further consideration of his claim that he would have accepted offers for negotiated pleas that his lawyer allegedly failed to communicate to him. Id.; Wilson; Young v. State, 608 So.2d 111, 113 (Fla. 5th DCA 1992).
MICKLE, LAWRENCE, and BENTON, JJ., concur.